DETAILED ACTION
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-0 and 21-28, drawn to a surgical instrument, a shaft, end effector, jaw, pressure sensors, classified in A61B17/0686.
II. Claims 11, drawn to a surgical instrument, a batch of staples cartridges, control circuit, a motor and monitor, classified in A61B17/00234.
III. Claims 12-18, drawn to a surgical instrument, a shaft, end effector, sub-components system, a woven, plurality of conductive fabric/fibers and a control circuit, classified in A61B17/32.
IV. Claims 19, drawn to a surgical instrument, a shaft, end effector, an actuation member, a sensing system, a light source and sensor, classified in A61B34/20.
Inventions I, II, III, IV and V are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions of Group I and II rely upon particular subject matter of patentability, which is not set forth in the other. Group I relies upon a plurality of pressure sensors and flex circuit, which is not set forth in Group .
Inventions I and III are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions of Group I and III rely upon particular subject matter of patentability, which is not set forth in the other. Group I relies upon a plurality of pressure sensors and flex circuit, which is not set forth in Group III. Group III relies upon a sub-component, a woven conductive fabric/fibers, which not set forth in Group I.
Inventions I and IV are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions of Group I and IV rely upon particular subject matter of patentability, which is not set forth in the other. Group I relies upon a plurality of pressure sensors and flex circuit, which is not set forth in Group IV. Group IV relies upon a sensing system, a light source and sensor, which not set forth in Group I.
Inventions I and V are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different of Group I and V rely upon particular subject matter of patentability, which is not set forth in the other. Group I relies upon a plurality of pressure sensors and flex circuit, which is not set forth in Group V. Group V relies upon an articulating joint, articulating drive, a Hall effect, a magnet, control and monitor, which not set forth in Group I.
Inventions II and III are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions of Group II and III rely upon particular subject matter of patentability, which is not set forth in the other. Group II relies upon Group II relies upon a batch of staples cartridges and control circuit, which not set forth in Group III. Group III relies upon a sub-component, a woven conductive fabric/fibers, which not set forth in Group II.
Inventions II and V are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions of Group II and V rely upon particular subject matter of patentability, which is not set forth in the other. Group II relies upon a batch of staples cartridges and control circuit, which not set forth in Group V. . 
Inventions III and IV are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions of Group III and IV rely upon particular subject matter of patentability, which is not set forth in the other. Group III relies upon a sub-component, a woven conductive fabric/fibers, which not set forth in Group IV. Group IV relies upon a sensing system, a light source and sensor, which not set forth in Group III.
Inventions III and V are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions of Group III and V rely upon particular subject matter of patentability, which is not set forth in the other. Group III relies   a sub-component, a woven conductive fabric/fibers, which not set forth in Group  V. Group V relies upon an articulating joint, articulating drive, a Hall effect, a magnet, control and monitor, which not set forth in Group III.
Inventions IV and V are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different of Group IV and V rely upon particular subject matter of patentability, which is not set forth in the other. Group IV relies   upon a sensing system, a light source and sensor, which not set forth in Group V. Group V relies upon an articulating joint, articulating drive, a Hall effect, a magnet, control and monitor, which not set forth in Group IV.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The search (word and/or classification) for the groups are not the same (see classification, respectively) and are not overlapping. It would not be expected to find all the elements of each group in one classification. Also, a search for  inventions would require significant additional time as compared to a search for either one alone.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL C. CHUKWURAH whose telephone number is (571)272-4457. The examiner can normally be reached M-F & T-F 6-3:30 IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHANIEL C CHUKWURAH/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        12/1/2021